DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 13, 2020, April 28, 2021, October 5, 2021 and November 2, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 7-11, 13, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okamoto, JP 2000-013690 A.
Regarding claim 1, Okamoto discloses an imaging element (12 in fig. 3) comprising:
a plurality of pixels (See fig. 2: 121);
a first control wire, to which a first control signal for reading a signal from a first pixel is output, that is connected to at least the first pixel among the plurality of pixels (Okamoto discloses that an exposure control unit controls the exposure time for each pixels belonging to each block in the imaging array in order to be read out (See Machine English Translation, ¶ 0019-0020, 0024-0025).  This teaches a first control wire, to which a first control signal for reading a signal from a first pixel is output, that is connected to at least the first pixel among the plurality of pixels as claimed);
a second control wire, to which a second control signal for reading a signal from a second pixel is output, that is connected to at least the second pixel among the plurality of pixels (Because Okamoto discloses that an exposure control unit controls the exposure time for each pixels belonging to each block in the imaging array in order to be read out (See Machine English Translation, ¶ 0019-0020, 0024-0025), Okamoto teaches a second control wire, to which a second control signal for reading a signal from a second pixel is output, that is connected to at least the second pixel among the plurality of pixels as claimed since the exposure time for each is controlled independently);
a first computational circuit that performs one or more computational processes using the signal read from the first pixel (Okamoto teaches that the signal estimation unit (20) accesses the imaging element in the corresponding block in a predetermined order to convert the charge accumulated in the imaging element into a digital signal, 
a second computational circuit that performs one or more computational processes using the signal read from the second pixel (Okamoto teaches that the signal estimation unit (20) accesses the imaging element in the corresponding block in a predetermined order to convert the charge accumulated in the imaging element into a digital signal, and calculates a signal when the exposure time is normalized for a predetermined time from the exposure time input from the exposure control unit (14), so that the signal is calculated for each block (See Machine English Translation, ¶ 0027-0030). Since the calculation processing is done using the read signal, the examiner is interpreting the signal estimation unit and the control unit as a second computational circuit that performs one or more computational processes using the signal read from the second pixel as claimed given that the operation is controlled per block); and
a drive control section that causes the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that the computational processes performed in the first computational circuit are different from the computational processes performed in the second computational circuit (Okamoto teaches that the read control unit (18) instructs the imaging element 

Regarding claim 2, Okamoto discloses that the drive control section that causes the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that, for a predetermined period, the number of computational processes performed by the first computational circuit is different from the number of computational processes performed by the second computational circuit (Note that Okamoto discloses that after it is determined that the saturation sensing unit (122) of one of the blocks or a predetermined number of the imaging elements is turned on, the exposure of the block is ended and the number of the block and the actual exposure time are notified to the reading control unit (18), then, when the read control unit (18) inputs the block number that has been exposed from the exposure control unit (14), it controls reading.  The section (18) instructs the (A/D) 

Regarding claim 7, Okamoto discloses that the plurality of pixels are arranged side-by-side in a row direction and side-by-side in a column direction (See fig. 2), and
the second pixel is arranged to the side of the first pixel in the row direction (Note that there are pixel blocks in both vertical and horizontal direction, thus, there second pixels in a row direction and side-by-side in a column direction (See fig. 2)).

Regarding claim 8, Okamoto discloses that the plurality of pixels are arranged side-by-side in a row direction and side-by-side in a column direction in a pixel region (See fig. 2), a plurality of the first pixels are arranged in a first region within the pixel region, a plurality of the second pixels are arranged in a second pixel region that is the 

Regarding claim 9, Okamoto discloses that the plurality of first pixels are arranged side-by-side in the row direction and side-by-side in the column direction in the first pixel region (See fig. 2), the plurality of second pixels are arranged side-by-side in the row direction and side-by-side in the column direction in the second pixel region (See fig. 2).

Regarding claim 10, Okamoto discloses a first converting section (16) that converts the signal from the first pixel into a first digital signal (See Machine English Translation, ¶ 0021 and 0030); and
a second converting section (16) that converts the signal from the second pixel into a second digital signal (See Machine English Translation, ¶ 0021 and 0030), wherein the first computational circuit performs the one or more computational processes using the first digital signal (Okamoto teaches that for each block, the signal estimation unit 20 calculates a signal obtained when the exposure time is normalized for a fixed time from the digitized signal and the exposure time input from the exposure control unit 14 (See Machine English Translation, ¶ 0031)), and
the second computational circuit performs the one or more computational processes using the second digital signal (Okamoto teaches that for each block, the signal estimation unit 20 calculates a signal obtained when the exposure time is 

Regarding claim 11, Okamoto discloses that the first pixel includes a first photoelectric section that converts light into a charge (See photoelectric section 122 in fig. 2), and
a first transfer section that is connected to the first control wire (123 in fig. 2), and
transfers the charge of the first photoelectric section (See Machine English Translation, ¶ 0019), and
the second pixel includes a second photoelectric section that converts light into a charge (See photoelectric section 122 in fig. 2.  Note that for a second block there would be a second photoelectric section), and
a second transfer section that is connected to the second control wire (123 in fig. 2.  Note that for a second block there would be a second transfer section), and
transfers the charge of the second photoelectric section (See Machine English Translation, ¶ 0019).

Regarding claim 13, Okamoto discloses a first output wire, to which a signal form the first pixel is output, that is connected to the first pixel, and a second output wire, to which a signal form the second pixel is output, that is connected to the second pixel (Because Okamoto discloses that an exposure control unit controls the exposure time for each pixels belonging to each block in the imaging array in order to be read out (See Machine English Translation, ¶ 0019-0020, 0024-0025), Okamoto teaches a first 

Regarding claim 17, Okamoto discloses the imaging element according to claim 1 (See rejection of claim 1); and a control unit that controls the imaging element (exposure control unit 14; See Machine English Translation, ¶ 0027-0030).

Regarding claim 18, although Okamoto fails to teach that the control unit determines the number of computational processes performed by the first computational circuit and the number of computational processes performed by the second computational circuit (Note that Okamoto discloses that after it is determined that the saturation sensing unit (122) of one of the blocks or a predetermined number of the imaging elements is turned on, the exposure of the block is ended and the number of the block and the actual exposure time are notified to the reading control unit (18), then, when the read control unit (18) inputs the block number that has been exposed from the exposure control unit (14), it controls reading.  The section (18) instructs the (A/D) conversion section (16) to access an image pickup element in a corresponding block in a predetermined order and transfer the electric charge accumulated in the image pickup element to convert it into a digital signal (See Machine English Translation, ¶ 0027-0030).  This teaches that that the control unit determines the number of computational .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, JP 2000-013690 A in view of Parks, US 2005/0243195 A1.
Regarding claim 3, although Okamoto fails to teach a first pixel memory in which a signal that is used for the one or more computational processes performed by the first computational circuit is stored; a second pixel memory in which a signal that is used for the one or more computational processes performed by the second computational circuit is stored, Parks teaches in figures 1-27, a method for reading out charge from an interlined CCD having a plurality of photo-sensing regions and a 

Regarding claim 4, the combined teaching of Okamoto in view of Parks further teaches that the first computational circuit performs a computational process using the signal read from the first pixel and the signal stored in the first pixel memory (See Parks, ¶ 0043-0047 and 0070-0071), the second computational circuit performs a computational process using the signal read from the second pixel and the signal stored in the second pixel memory (See Parks, ¶ 0043-0047 and 0070-0071) (Note that Parks 
the drive control section causes the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that, for a predetermined period, the number of computational processes performed by the first computational circuit is different from the number of computational processes performed by the second computational circuit (Note that Okamoto discloses that after it is determined that the saturation sensing unit (122) of one of the blocks or a predetermined number of the imaging elements is turned on, the exposure of the block is ended and the number of the block and the actual exposure time are notified to the reading control unit (18), then, when the read control unit (18) inputs the block number that has been exposed from the exposure control unit (14), it controls reading.  The section (18) instructs the (A/D) conversion section (16) to access an image pickup element in a corresponding block in a predetermined order and transfer the electric charge accumulated in the image pickup element to convert it into a digital signal (See Machine English Translation, ¶ 0027-0030).  This teaches that the drive control section causes the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that, for a predetermined period, the number of computational processes performed by the first computational circuit is different from the number of computational processes performed by the second computational circuit since the calculation of new exposure times for the different blocks are calculated are different times, that is, when a first exposure for a first block is 

Regarding claim 5, the combined teaching of Okamoto in view of Parks further teaches that the first computational circuit performs an integration process using the signal read from the first pixel and the signal stored in the first pixel memory (Note that Parks teaches summing the same color from each row in the vertical shift register (¶ 0043-0047 and 0070-0071)), the second computational circuit performs an integration process using the signal read from the second pixel and the signal stored in the second pixel memory (Note that Parks teaches summing the same color from each row in the vertical shift register (¶ 0043-0047 and 0070-0071)), and
the drive control section causes the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that, for the predetermined period, the number of integration processes performed by the first computational circuit is different from the number of integration processes performed by the second computational circuit (Note that Okamoto discloses calculating the exposure time for each block at different times (See Machine English Translation, ¶ 0027-0030) and Parker discloses performing a number of adding operation to sum the pixels of the same color in the vertical shift registers (¶ 0043-0047 and 0070-0071)).

Regarding claim 6, the combined teaching of Okamoto in view of Parks further teaches that the first computational circuit performs an adding process using the signal read from the first pixel and the signal stored in the first pixel memory (Note that Parks 
the drive control section causes the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that, for a predetermined period, the number of adding processes performed by the first computational circuit is different from the number of adding processes performed by the second computational circuit (Note that Okamoto discloses calculating the exposure time for each block at different times (See Machine English Translation, ¶ 0027-0030) and Parker discloses performing a number of adding operation to sum the pixels of the same color in the vertical shift registers (¶ 0043-0047 and 0070-0071)).

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, JP 2000-013690 A in view of Oike, US 2012/0057056 A1.
Regarding claim 12, although Okamoto discloses that the first pixel includes a first photoelectric section that converts light into a charge (See fig. 2), Okamoto does not explicitly disclose a first reset section that is connected to the first control wire, and that resets a potential of a first floating diffusion to which the charge of the first photoelectric section is transferred, and
the second pixel includes a second photoelectric section that converts light into a charge, and

However, Oike discloses a pixel structure (Fig. 7) including a plurality of pixels, wherein each including a photoelectric section that converts light into a charge (PD 111), a reset section (113) that is connected to a control wire, and that resets a potential of a floating diffusion (FD) to which the charge of the photoelectric section is transferred (¶ 0084-0089).  Thus given that Okamoto discloses the concept of operating a plurality of blocks independently and taking in consideration the teaching of Oike, it would have been obvious to one of an ordinary skill in the art to provide a first reset section that is connected to the first control wire, and that resets a potential of a first floating diffusion to which the charge of the first photoelectric section is transferred, and the second pixel includes a second photoelectric section that converts light into a charge, and a second reset section that is connected to the second control wire, and that resets a potential of a second floating diffusion to which the charge of the second photoelectric section is transferred.  The motivation to do so would have been to an alternative structure to that of Okamoto to operate the pixels of each group while obtaining similar results.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, JP 2000-013690 A in view of Mabuchi, US 2006/0023109 A1.
Regarding claim 14, although Okamoto fails to teach that the plurality of pixels are arranged in a first semiconductor substrate, and the first computational circuit and the second computational circuit are arranged in a second semiconductor substrate .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, JP 2000-013690 A in view of Mabuchi, US 2006/0023109 A1 and further in view of Kinsman, US 2013/0221470 A1.
Regarding claim 15, although the combined teaching of Okamoto in view of Mabuchi fails to teach that the drive control section is arranged in the second semiconductor substrate, Kinsman discloses the concept of providing the driving circuitry (control and processing circuitry 18 in fig. 3) in a semiconductor substrate separate from the semiconductor including the plurality of pixels (16) (¶ 0024-0025).  Thus, after considering the teaching of Kinsman, it would have been obvious to one of an ordinary skill in the art to have the drive control section arranged in the second semiconductor substrate with the motivation of reducing the lateral footprint of the image sensor as suggested in Kinsman (¶ 0004).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, JP 2000-013690 A in view Kinsman, US 2013/0221470 A1.
Regarding claim 16, although Okamoto fails to teach that the plurality of pixels are arranged in a first semiconductor substrate and the drive control section is arranged in a second semiconductor substrate connected to the first semiconductor substrate, Kinsman discloses the concept of providing the driving circuitry (control and processing circuitry 18 in fig. 3) in a semiconductor substrate separate from the semiconductor including the plurality of pixels (16), the two semiconductors connected to each other (¶ 0024-0025).  Thus, after considering the teaching of Kinsman, it would have been obvious to one of an ordinary skill in the art to have the plurality of pixels arranged in a first semiconductor substrate and the drive control section is arranged in a second semiconductor substrate connected to the first semiconductor substrate with the motivation of reducing the lateral footprint of the image sensor as suggested in Kinsman (¶ 0004).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
December 2, 2021